                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


 CATHERINE E. SHARKEY, individually
 and on behalf of all others similarly situated,
                                                   Civil Action No.3:18-cv-00019-FDW-DCK
                    Plaintiff,

 v.                                                JOINT PROPOSED JURY
                                                   INSTRUCTIONS
 FORTRESS SYSTEMS INTERNATIONAL,
 INC., d/b/a FORTRESS MOBILE; and
 ZHONG SU, individually,

                   Defendants.


1.     Fair Labor Standards Act – 29 U.S.C. §§ 201 et seq.[1]

       In this case, Ms. Sharkey and Mr. Sevean claim that Fortress did not pay them overtime

pay required by the federal Fair Labor Standards Act, also known as the FLSA. To succeed on

their claim against Fortress, Ms. Sharkey and Mr. Sevean must prove each of the following facts

by a preponderance of the evidence:

       First: Ms. Sharkey and Mr. Sevean were employees of Fortress and were employed by an

enterprise engaged in commerce; and

       Second: Fortress failed to pay Ms. Sharkey and Mr. Sevean overtime pay required by law;

and

       Third: Fortress knew or should have known of uncompensated work by Ms. Sharkey and

Mr. Sevean.[2]

       In the verdict form that I will explain in a moment, you will be asked to answer questions

about these factual issues.




      Case 3:18-cv-00019-FDW-DCK Document 49 Filed 09/24/19 Page 1 of 11
       For the first element, Ms. Sharkey and Mr. Sevean must prove by a preponderance of the

evidence that they were employees employed by an enterprise engaged in commerce or in the

production of goods for commerce. The term “commerce” has a very broad meaning and includes

any trade, transportation, transmission, or communication between any place within a state and

any place outside that state. An “enterprise engaged in commerce” means a business that has

employees engaged in commerce or the production of commercial goods for commerce and has

annual gross sales of at least $500,000.

       The FLSA requires an employer to pay an employee at least one-and-one-half times the

employee’s “regular rate” for time worked over 40 hours in a workweek. Put another way, if an

employee works more than 40 hours in one workweek, the employer must pay the employee the

overtime rate of 1.5 times the regular rate for all time worked after the first 40 hours. This is

commonly known as time-and-a-half pay for overtime work.

       The employee’s regular rate for one week is the basis for calculating any overtime pay due

to the employee. The “regular rate” for a week is determined by dividing the total wages paid for

the week by 40. To calculate how much overtime pay was owed to Ms. Sharkey or Mr. Sevean

for a certain week, subtract 40 from the total number of hours she or he worked and multiply the

difference by the overtime rate. Fortress failed to pay the required overtime pay if it paid less than

that amount.

       In this case, Fortress claims that Mr. Sevean is exempt from the FLSA’s overtime

provisions because he was “employed in the capacity of outside salesman”. To establish that he

is exempt, Fortress must prove each of the following facts by a preponderance of the evidence:

       That he was an employee (1) whose primary duty is: (i) making sales, or (ii) obtaining

orders or contracts for services or for the use of facilities for which a consideration will be paid by




     Case 3:18-cv-00019-FDW-DCK Document 49 Filed 09/24/19 Page 2 of 11
the client or customer; and (2) who is customarily and regularly engaged away from the employer’s

place or places of business in performing such primary duty.

       The term “primary duty” means the principal, main, major, or most important duty that the

employee performs. In determining the primary duty of an outside sales employee, work

performed incidental to and in conjunction with the employee's own outside sales or solicitations,

including incidental deliveries and collections, shall be regarded as exempt outside sales work.

Other work that furthers the employee's sales efforts also shall be regarded as exempt work

including, for example, writing sales reports, updating or revising the employee's sales or display

catalogue, planning itineraries, and attending sales conferences.

       The term “customarily and regularly” means a frequency that must be greater than

occasional but which, of course, may be less than constant. Tasks or work performed “customarily

and regularly” includes work normally and recurrently performed every workweek; it does not

include isolated or one.

       If you find that Mr. Sevean is exempt, you will not decide the issue of Mr. Sevean’s

damages. But if you find that Mr. Sevean is not exempt, you must decide the issue of Mr. Sevean’s

damages.

       The amount of damages is the difference between the amounts Ms. Sharkey and Mr.

Sevean should have been paid and the amount they were actually paid. PLAINTIFF OBJECTS

- The FLSA provides for mandatory liquidated damages in an amount equal to the unpaid

overtime compensation. 29 U.S.C. 216(b). Defendant can only avoid liquidated damages if a

district court, in its sound discretion, may refuse to award liquidated damages if "the

employer shows to the satisfaction of the court that the act or omission giving rise to such

action was in good faith and that he had reasonable grounds for believing that his act or




     Case 3:18-cv-00019-FDW-DCK Document 49 Filed 09/24/19 Page 3 of 11
omission was not a violation of the [FLSA]." 29 U.S.C. § 260. The employer bears the burden

of proof in establishing this defense. Donovan v. Bel-Loc Diner, Inc., 780 F.2d 1113, 1118 (4th

Cir. 1985).

        The law requires an employer to keep records of how many hours its employees work and

the amount they are paid. In this case, Ms. Sharkey and Mr. Sevean claim that Fortress failed to

keep and maintain adequate records of their hours and pay. Ms. Sharkey and Mr. Sevean claim

that Fortress’s failure to keep and maintain adequate records has made it difficult for Plaintiffs to

prove the exact amount of their claims.

        If you find that Fortress failed to keep adequate time and pay records for Ms. Sharkey or

Mr. Sevean and that they performed work for which they should have been paid, Plaintiffs may

recover a reasonable estimation of the amount of their damages. But to recover this amount,

Plaintiffs must prove by a preponderance of the evidence a reasonable estimation of the amount

and extent of the work for which they seek pay.

2.      Equal Pay Act – 29 U.S.C. §§ 206(d)(1) and (3)[3]

        In this case, Ms. Sharkey claims that Fortress violated a federal law called the Equal Pay

Act. This law is designed to prevent sex-based wage discrimination by employers. To succeed on

her claim, Ms. Sharkey must prove the following four facts by a preponderance of the evidence:

        First: Fortress is an employer;

        Second: Fortress has employed Ms. Sharkey and a male/ employee in jobs requiring

substantially equal skill, effort, and responsibility;

        Third: The two jobs are performed under similar working conditions;

        Fourth: Fortress paid Ms. Sharkey a lower wage than the similarly situated male employee.




      Case 3:18-cv-00019-FDW-DCK Document 49 Filed 09/24/19 Page 4 of 11
        In the verdict form that I will explain in a moment, you will be asked to answer questions

about these factual issues.

        The parties have agreed that Fortress is an employer subject to the Equal Pay Act’s

provisions. You should consider that a proven fact.

        For the second element, you must consider whether Ms. Sharkey’s job required

substantially equal skill, effort, and responsibility as the male employee’s job. You should

compare the jobs – not the individual employees holding those jobs. The two jobs do not have to

be identical. Rather, the law requires proof that the two jobs be “substantially equal” in skill,

effort, and responsibility. Insignificant or trivial differences can be disregarded. The important

comparison is the two jobs’ actual work or performance requirements – not the job titles,

classifications, or descriptions.

        To decide whether the jobs require substantially equal “skill,” you should consider factors

such as the level of education, experience, training, and ability required to perform the two jobs.

Remember – you are comparing jobs, not employees, so the fact that the male employee has a

qualification that Ms. Sharkey does not have is only relevant if that qualification is necessary for

the male employee’s job.

        To decide whether the jobs require substantially equal “effort,” you should compare the

amount of physical and mental exertion needed to perform each job. You should weigh duties that

result in mental or physical fatigue and emotional stress, or factors that alleviate fatigue and stress,

to assess the relative effort involved. Equal effort does not mean that employees must use effort

in the same way. If there is no real difference in the amount or degree of effort it takes to perform

each job, the jobs require equal effort. But if one job requires additional tasks that take more time

and effort, the two jobs do not require substantially equal effort.




      Case 3:18-cv-00019-FDW-DCK Document 49 Filed 09/24/19 Page 5 of 11
          To decide whether the jobs involve substantially equal “responsibility,” you should

consider the degree of accountability that each job requires. You may consider factors such as:

(a) whether the employees are expected to direct or supervise the work of others; (b) whether the

employees are authorized to represent Fortress in dealing with customers, suppliers, or other third

parties; and (c) the potential consequences to Fortress of inadequate or improper performance of

the jobs.

          For the third element, Ms. Sharkey must prove that the jobs are performed under similar

working conditions. Note that the test here is whether the working conditions are “similar” – they

do not need to be substantially equal. To decide whether relative working conditions are similar,

you should consider the physical surroundings or the environment in which the work is performed,

including the elements to which employees may be exposed. You should also consider travel

requirements as well as any work hazards, including the frequency and severity of any risks of

injury.

          For the fourth element, Ms. Sharkey must prove that Fortress paid her a lower wage than

her male counterpart. To determine this, you should consider all forms of compensation including

wages, salary, profit sharing, expense accounts, monthly minimums, bonuses, uniform-cleaning

allowances, hotel accommodations, use of a company car, gasoline allowances, and fringe benefits.

          If you find that Ms. Sharkey has proved each element she must prove, you must decide

whether Fortress has established its affirmative defense. To establish its affirmative defense,

Fortress must prove by a preponderance of the evidence that the difference in the amount of pay

between the jobs was not because of Ms. Sharkey’s sex but was the result of a factor other than

sex.




       Case 3:18-cv-00019-FDW-DCK Document 49 Filed 09/24/19 Page 6 of 11
       Ms. Sharkey claims that the difference in pay was not the result of a factor other than sex

and that Fortress’s reason for the difference is only an excuse for paying higher wages to men for

equal work.

       If you find that Fortress has established its affirmative defense, your verdict must be in

favor of Fortress, and you will not decide the issue of Ms. Sharkey’s damages. But if you find that

Fortress has not established its affirmative defense, you must decide the damages issue.

       When considering the issue of Ms Sharkey’s compensatory damages, you should determine

what amount, if any, has been proven by Ms. Sharkey by a preponderance of the evidence as full,

just and reasonable compensation for all of Ms. Sharkey’s damages, no more and no less.

Compensatory damages are not allowed as a punishment and must not be imposed or increased to

penalize Fortress. Also, compensatory damages must not be based on speculation or guesswork.

       You should consider the following element of damage, to the extent you find that Ms.

Sharkey has proved it by a preponderance of the evidence, and no others: the amount of Ms.

Sharkey’s lost compensation. Ms. Sharkey’s lost compensation is the difference between the

amount Fortress should have paid Ms. Sharkey and the amount Fortress actually paid Ms. Sharkey.

PLAINTIFF OBJECTS - Under the EPA, a successful plaintiff is automatically entitled to

liquidated damages in an amount equal to actual damages unless the employer can meet the

"substantial" burden of proving, as an affirmative defense, that the employer was acting in

good faith and upon reasonable grounds that its conduct was legal. Richard v. Marriott Corp.,

549 F.2d 303, 306 (4th Cir. 1977)

3.     Title VII of Civil Rights Act of 1964[4]

       In this case, Ms. Sharkey claims that Fortress violated a federal law called Title VII of the

Civil Rights Act of 1964. This law is also designed to prevent sex-based wage and other




     Case 3:18-cv-00019-FDW-DCK Document 49 Filed 09/24/19 Page 7 of 11
discrimination by employers. To succeed on her claim, Ms. Sharkey must prove the following

facts by a preponderance of the evidence:

        First: Ms. Sharkey is female; and

        Second: that the job she occupied was similar to higher paying jobs occupied by males;

and

        Third: that Fortress intended to discriminate against Ms. Sharkey on the basis of sex.

        In the verdict form that I will explain in a moment, you will be asked to answer questions

about these factual issues.

        As with the Equal Pay Act, for the second element, you must consider whether Ms.

Sharkey’s job required substantially equal skill, effort, and responsibility as the male employee’s

job. You should compare the jobs – not the individual employees holding those jobs. The two

jobs do not have to be identical. Rather, the law requires proof that the two jobs be “substantially

equal” in skill, effort, and responsibility. Insignificant or trivial differences can be disregarded.

The important comparison is the two jobs’ actual work or performance requirements – not the job

titles, classifications, or descriptions.

        To decide whether the jobs require substantially equal “skill,” you should consider factors

such as the level of education, experience, training, and ability required to perform the two jobs.

Remember – you are comparing jobs, not employees, so the fact that the male employee has a

qualification that Ms. Sharkey does not have is only relevant if that qualification is necessary for

the male employee’s job.

        To decide whether the jobs require substantially equal “effort,” you should compare the

amount of physical and mental exertion needed to perform each job. You should weigh duties that

result in mental or physical fatigue and emotional stress, or factors that alleviate fatigue and stress,




      Case 3:18-cv-00019-FDW-DCK Document 49 Filed 09/24/19 Page 8 of 11
to assess the relative effort involved. Equal effort does not mean that employees must use effort

in the same way. If there is no real difference in the amount or degree of effort it takes to perform

each job, the jobs require equal effort. But if one job requires additional tasks that take more time

and effort, the two jobs do not require substantially equal effort.

        To decide whether the jobs involve substantially equal “responsibility,” you should

consider the degree of accountability that each job requires. You may consider factors such as:

(a) whether the employees are expected to direct or supervise the work of others; (b) whether the

employees are authorized to represent Fortress in dealing with customers, suppliers, or other third

parties; and (c) the potential consequences to Fortress of inadequate or improper performance of

the jobs.

        For the third element, Ms. Sharkey must prove that her gender, female, motivated

Fortress’s decision to pay her at a lower rate than higher paying jobs occupied by males – that

Fortress’s decision was intentional.

        If you find that Ms. Sharkey has proved each element she must prove, you must consider

Ms Sharkey’s compensatory damages. If you have already awarded Ms. Sharkey compensatory

damages under the Equal Pay Act, you should not again award compensatory damages under this

claim. You should determine what amount, if any, has been proven by Ms. Sharkey by a

preponderance of the evidence as full, just and reasonable compensation for all of Ms. Sharkey’s

damages, no more and no less. Compensatory damages are not allowed as a punishment and must

not be imposed or increased to penalize Fortress. Also, compensatory damages must not be based

on speculation or guesswork.

        You should consider the following element of damage, to the extent you find that Ms.

Sharkey has proved it by a preponderance of the evidence, and no others: the amount of Ms.




      Case 3:18-cv-00019-FDW-DCK Document 49 Filed 09/24/19 Page 9 of 11
Sharkey’s lost compensation. Ms. Sharkey’s lost compensation is the difference between the

amount Fortress should have paid Ms. Sharkey and the amount Fortress actually paid Ms. Sharkey.

PLAINTIFF OBJECTS: Punitive damages are permitted for a violation of Title VII and

Plaintiff’s Complaint seeks punitive damages.




        [1] 4.14 Fair Labor Standards Act – 29 U.S.C. §§ 201 et seq., 11th Cir. Pattern Jury Inst.
(Civil 2019).

       [2] Pforr v. Food Lion, Inc., 851 F.2d 106, 109 (4th Cir. 1988); Davis v. Food Lion, Inc.,
792 F.2d 1274, 1276 (4th Cir. 1986).

        [3] 4.13 Equal Pay Act – 29 U.S.C. §§ 206(d)(1) and (3), 11th Cir. Pattern Jury Inst.
(Civil 2019).
        [4] 4.13 Equal Pay Act – 29 U.S.C. §§ 206(d)(1) and (3), 11th Cir. Pattern Jury Inst.
(Civil 20190; Williams v. Cerberonics, Inc., 871 F.2d 452, 455 (4th Cir. 1989) (the sex
discrimination provisions of Title VII and the EPA are to be construed in harmony); Brinkley–
Obu v. Hughes Training, Inc., 36 F.3d 336, 343 (4th Cir. 1994).


       Respectfully submitted this the 24th day of September 2019.

 /s/ L. Michelle Gessner                            /s/ Frederick M. Thurman, Jr.
 L. Michelle Gessner, NCSB#26590                    Frederick M. Thurman, Jr., NCSB# 26159
 Email: michelle@mgessnerlaw.com                    Email: fthurman@shumaker.com
 THE LAW OFFICES OF MICHELLE GESSNER                SHUMAKER LOOP & KENDRICK LLP
 PLLC                                               101 S. Tryon Street, Suite 2200
 435 East Morehead Street                           Charlotte, North Carolina 28202
 Charlotte, North Carolina 28202                    Tel: (704) 375-0057
 Tel: (704) 234-7442
                                                    Attorney for Defendants
 Attorneys for Plaintiffs




     Case 3:18-cv-00019-FDW-DCK Document 49 Filed 09/24/19 Page 10 of 11
Case 3:18-cv-00019-FDW-DCK Document 49 Filed 09/24/19 Page 11 of 11
